Citation Nr: 0503513	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  03-11 918A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for right eye aphakia, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Tiedeman


INTRODUCTION

The veteran served on active duty from January 1956 to 
January 1976.

The case comes before the Board of Veterans' Appeals (Board) 
by means of an April 2002 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The service-connected right eye disability is manifested 
by aphakia and visual acuity noted to be hand movement at 1 
meter (that is, blindness).  

2.  The veteran's nonservice-connected left eye corrected 
vision is 20/40 or better.  


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 30 
percent for the service-connected aphakia of the right eye 
have not been met. 38 U.S.C.A. §§ 1155, 5107, 7104 (West 
2002); 38 C.F.R. §§ 4.7, 4.79, 4.80, 4.84a including 
Diagnostic Codes 6029, 6070 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
While letters dated in March 2003 and September 2003, which 
should have advised the veteran of this information, were not 
at all helpful, the rating decision of April 2003, and the 
statement of the case dated in April 2003 did in fact inform 
the veteran that evidence showing visual acuity of 20/50 or 
worse in the left eye was needed to substantiate his claim.  
The veteran was specifically informed that his right eye met 
criterion for a higher rating, but that his claim was denied 
because the visual acuity in his left eye was not 20/50 or 
worse.  The statement of the case dated in April 2003 
included a summary of the evidence in the case; citation to 
pertinent laws and regulations; and a discussion of how they 
affect the decision.  The RO clearly explained why the 
evidence was insufficient under applicable law and 
regulations to grant the benefit sought.

The United States Court of Appeals for Veterans Claims 
(Court) has recently held that VA must provide notice of what 
is needed to support a claim prior to an initial unfavorable 
RO decision.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  
This was clearly not done in this case.  While the Court did 
not address whether, and, if so, how, VA can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini, 17 Vet. App. at 
422.  On the other hand, the Court acknowledged that the 
Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id.  ("The 
Secretary has failed to demonstrate that, in this case, lack 
of such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination," as discussed by the Court in Pelegrini, for 
the appellant to overcome.  See Pelegrini, 17 Vet. App. at 
422.  Similarly, a claimant is not compelled under 38 U.S.C. 
§ 5108 to proffer new and material evidence simply because an 
AOJ decision is appealed to the Board.  Rather, it is only 
after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication, the notice was provided 
by the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and notice complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The claimant was provided an opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the claimant.  

The Court in Pelegrini also noted that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  VA's General Counsel, however, in a precedent 
opinion held that the Court's statement that sections 5103(a) 
and 3.159(b)(1) require VA to include such a request as part 
of the notice provided to a claimant under those provisions 
is obiter dictum and is not binding on VA.  VAOPGCPREC 1-2004 
(February 24, 2004).  It was further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.

In this case, although the RO did not specifically address 
this "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to this claim.  In fact, the specific 
language of 38 C.F.R. § 3.159(b)(1) was cited in the April 
2003 statement of the case which includes this "fourth 
element."

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  

In this case, the only evidence needed to substantiate the 
veteran's claim for a higher rating is evidence that the 
visual acuity in his left eye was 20/50 or worse.  A report 
from a private optometrist dated in December 2001 and the 
results of a VA examination dated in February 2002 both 
reflect that his vision in his left eye was 20/20.  When 
informed that this was the reason that his claim had been 
denied, the veteran responded in his substantive appeal of 
May 2003 that he had visited his doctor after experiencing 
problems with his left eye, but that when his doctor checked 
his eye, his eye sight would be "o.k."  Therefore, the 
Board finds further attempts to obtain any additional 
evidence would be futile.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  The Board 
notes that the veteran was accorded a specific VA medical 
examination pertinent to the veteran's increased rating claim 
was obtained in February 2002 and that the available medical 
evidence is sufficient for an adequate determination.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA as to the issues addressed in 
this decision have been fulfilled.  

Factual Background.  A careful review of the veteran's 
service medical records shows that he began having vision 
problems in 1972, and underwent cataract surgery of the right 
eye in 1975.  

In a May 1976 rating decision, the RO granted service 
connection for aphakia of the right eye and assigned a 30 
percent rating under Diagnostic Code 6029, effective in 
February 1976.  

In December 2001, the veteran requested an increased rating, 
stating that he was legally blind in his right eye.  He 
submitted a statement from an optometrist at the Tuscaloosa 
VAMC, indicating that when he was examined in March 2001, his 
vision was "20/300 with eccentric viewing in the right eye 
and 20/20 in the left eye."  

The veteran was afforded a VA eye examination in February 
2002, when it was noted that his ocular history was 
significant for presumed ocular histoplasmosis syndrome, and 
his right eye lens was removed.  The examiner noted that the 
veteran had 5/700 eccentric viewing in the right eye, and 
could count fingers at one meter in that eye with eccentric 
viewing.  The entering acuity of the left eye was 20/20-2.  
The veteran's pupils were reactive, with no relative afferent 
papillary defect in either eye.  Extraocular muscle movements 
were full and smooth, and visual fields were full to finger 
counting in both eyes.  With refraction, the veteran had 
visual acuity of 5/300 eccentric viewing in the right eye.  
With refraction, the veteran had visual acuity of 20/20- in 
the left eye.

On slit lamp examination, the veteran had iridodonesis in the 
right eye, with a peripheral iridectomy at 12:00 and an 
endothelial pigmented scar at 7:00 on his right cornea.  He 
was aphakic in the right eye, and had mild nuclear sclerosis 
in the left eye.  His neural retinal rims were intact and 
well perfused in both eyes, and the vessels were "good" in 
both eyes.  The right eye had a 1 DD scar centered on the 
macula, and the macula was clear in the left eye.  There were 
atrophic and pigmented scars in the periphery of both eyes.  
There was a small roundatrophic lesion under a vessel just 
superior temporal to the optic nerve in the left eye.  
Diagnostic impression was of (1) presumed ocular 
histoplasmosis syndrome in both eyes with a macular scar in 
the right eye, causing decreased vision in that eye; (2) 
aphakia in the right eye; (3) iridodonesis in the right eye; 
and (4) high hyperopia in the right eye, mixed astigmatism in 
the left eye, and presbyopia in both eyes.

A Handicap Data Card, received in February 2003, reflects 
that the veteran is "blind in one eye."  A handwritten 
note, presumably from the veteran, reads, "Can't hardly see 
out of the other."

Legal Criteria and Analysis.  In general, disability 
evaluations are assigned by applying a schedule of ratings 
(rating schedule) which represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155.  

Although the regulations require that, in evaluating a given 
disability, that disability be viewed in relation to its 
whole recorded history, 38 C.F.R. § 4.41, where entitlement 
to compensation has already been established, and an increase 
in the disability rating is at issue, it is the present level 
of disability which is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2003).  

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses.  38 C.F.R. § 4.75.  

Combined ratings for disabilities of the same eye should not 
exceed the amount for total loss of vision of that eye unless 
there is an enucleation or a serious cosmetic defect added to 
the total loss of vision.  38 C.F.R. § 4.80.  

VA law permits compensation for a combination of service-
connected and nonservice-connected disabilities, including 
blindness in one eye as a result of service-connected 
disability and blindness in the other eye as a result of 
nonservice-connected disability, as if both disabilities were 
service-connected, provided that the nonservice-connected 
disability is not the result of the veteran's own willful 
misconduct. 38 C.F.R. § 3.383(a).  

Loss of use or blindness of one eye, having only light 
perception, exists when there is inability to recognize test 
letters at 1 foot (.30 m.) and when further examination of 
the eyes reveals that perception of objects, hand movements 
or counting fingers cannot be accomplished at 3 feet (.91 
m.); with lesser extents of visions, particularly perception 
of objects, hand movements, or counting fingers at distances 
less than 3 feet (.91 m.), being considered of negligible 
utility.  38 C.F.R. § 4.79.  

Blindness in one eye, having light perception only, will be 
rated as 30 percent disabling where there is no service-
connected loss of vision in the other eye, or where the 
service-connected vision in the other eye is 20/40 or better.  
38 C.F.R. § 4.84a, Diagnostic Code 6070.  A higher 
evaluation, 40 percent, would require that the loss of vision 
in the other eye be service-connected and be 20/50.  38 
C.F.R. § 4.84a, Diagnostic Code 6069.  A higher evaluation 
could also be assigned if there was anatomical loss of the 
service-connected eye.  38 C.F.R. § 4.84a, Diagnostic Code 
6066.  A 40 percent rating is warranted only if there is an 
anatomical loss of the eye and visual acuity in the other eye 
is 20/40 or better.  38 C.F.R. § 4.84a, Diagnostic Code 6066.

In determining the effect of aggravation of visual 
disability, even though the visual impairment of only one eye 
is service connected, evaluate the vision of both eyes, 
before and after suffering the aggravation, and subtract the 
former evaluation from the latter except when the bilateral 
vision amounts to total disability.  In the event of 
subsequent increase in the disability of either eye, due to 
intercurrent disease or injury not associated with the 
service, the condition of the eyes before suffering the 
subsequent increase will be taken as the basis of 
compensation subject to the provisions of 38 C.F.R. 
§ 3.383(a).  38 C.F.R. § 4.78.  The Court, in Villano v. 
Brown, 10 Vet. App. 248, 250 (1997), indicated that the 
second sentence of 38 C.F.R. § 4.78 would preclude VA from 
considering any increase in disability in the non-service-
connected eye when computing the aggravation of a disability 
after the initial rating has been made.

The veteran is currently in receipt of a 30 percent 
evaluation for the service-connected aphakia of the right 
eye.  A 30 percent evaluation is provided for either 
bilateral or unilateral aphakia.  38 C.F.R. § 4.84a, 
Diagnostic Code 6029.  The Note following Diagnostic Code 
6029 indicates that the 30 percent evaluation prescribed for 
aphakia is a minimum rating to be applied to the unilateral 
or bilateral condition, and is not to be combined with any 
other rating for impaired vision.  When only one eye is 
aphakic, the eye having poorer corrected visual acuity will 
be rated on the basis of its acuity without correction.  When 
both eyes are aphakic, both will be rated on corrected 
vision.  The corrected vision of one or both aphakic eyes 
will be taken one step worse than the ascertained value, 
however, not better than 20/70 (6/21).  38 C.F.R. § 4.84a, 
Diagnostic Code 6029 (Note).  

Here, only the veteran's right eye disability is service-
connected.  Where service connection is in effect for only 
one eye, the visual acuity in the nonservice-connected eye is 
considered to be normal (20/40 or better) unless there is 
blindness in that eye.  38 U.S.C.A. § 1160(a)(1); 38 C.F.R. 
§§ 3.383, 4.84a, Diagnostic Code 6070 (2002); Villano v. 
Brown, supra.  

Moreover, the veteran's visual acuity in the nonservice-
connected left eye actually is normal.  The veteran's private 
physician, in a letter dated in December 2001, reported that 
the veteran's vision was 20/20 in his left eye.  The 
veteran's left eye corrected vision was measured at 20/20- at 
the February 2002 VA examination.

The veteran has been assigned a 30 percent evaluation for 
aphakia (loss of the lens) of the right eye, the maximum 
amount available for one eye under Diagnostic Code 6029.  
This eye would be rated on the basis of its visual acuity 
without correction, which was noted to be (5/700); the 
maximum amount of compensation available for this degree of 
disability, given the normal vision of the nonservice-
connected left eye, is 30 percent.  See 38 C.F.R. § 4.84a, 
Diagnostic Code 6070.  

The veteran is currently receiving the maximum schedular 
amount possible for blindness in the service-connected right 
eye, and no blindness in his nonservice-connected left eye.  
Neither eye has been enucleated, and there is no evidence of 
visible distortion or any other type of cosmetic defect.  As 
the veteran clearly retains both eyes, the provisions of 
Diagnostic Code 6066 are not for application.  In addition, 
as there is no evidence suggesting impairment of ocular 
muscle function, the provisions of Diagnostic Code 6090 are 
also not for application.  

A rating in excess of 30 percent is not available under 
Diagnostic Code 6080, pertaining to impairment of field of 
vision.  Moreover, Diagnostic Code 6029 specifically 
prohibits combining the 30 percent rating for aphakia with 
any other rating for impaired vision.  

Therefore, it is concluded that the preponderance of the 
evidence is against the veteran's claim for an evaluation in 
excess of 30 percent for the service-connected aphakia of the 
right eye.  

The Board acknowledges the veteran's contentions that his 
vision is worse than reflected by the assigned rating.  
However, insofar as the service-connected aphakia of the 
right eye has been rated as this eye being blind, and he has 
normal vision in the nonservice-connected left eye, a higher 
rating is simply not warranted.  

Referral for consideration of extraschedular ratings for left 
eye aphakia is not warranted because exceptional 
circumstances have not been demonstrated.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97-98 (1997); 38 C.F.R. § 
3.321(b)(2003).  The veteran's service-connected eye 
disability has not caused frequent hospitalizations or marked 
interference with employment beyond that contemplated by the 
rating assigned.  


ORDER

Entitlement to a rating in excess of 30 percent for right eye 
aphakia is denied.  



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


